Dore, J. P.
(dissenting). The state of facts disclosed in this record is identical with the state of facts disclosed in the companion appeal Zacharakis v. Bunker Mill Mut. Ins. Co. (ante, p. 487) except that in this ease defendant insurer did not deposit the check received for the single premium transmitted by plaintiff’s agent from New York, for the reason that the fire had already occurred.
For the reasons stated in the companion appeal, we dissent and vote to reverse the order appealed from, grant defendant’s motion to vacate the service of process and dismiss the complaint.
Van Voorhis and Breitel, JJ., concur with Bergan, J.; Dore, J. P., dissents and votes to reverse in opinion, in which Cohn, J., concurs.
Order affirmed, with $20 costs and disbursements to the respondent. [See post, p. 1019.]